Motion for reargument and renewal granted and, upon reargument and renewal, ordering paragraph and memorandum of memorandum and order entered November 15, 2002 (299 AD2d 856) are amended by providing that the order appealed from is further modified by granting those parts of defendant’s motion seeking summary judgment dismissing the Labor Law § 240 (1) and § 241 (6) claims and dismissing those *1018claims (see Nagel v D & R Realty Corp., 99 NY2d 98) and by denying as moot that part of plaintiffs cross motion seeking leave to supplement the bill of particulars to allege a violation of 12 NYCRR 23-1.16. Present — Wisner, J.P., Hurlbutt, Scudder, Gorski and Lawton, JJ.